Citation Nr: 1414053	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 2, 2011, and in excess of 70 percent from that date.  

2.  Entitlement to an increased rating for service-connected ischemic heart disease status post percutaneous coronary intervention, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to May 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011 and July 2012 all issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is associated with the claims file. 

In the April 2011 rating decision, the RO granted service connection and assigned a 50 percent rating for PTSD, effective from October 15, 2010.  A July 2011 letter from a VA physician and a lay statement from the Veteran's wife, both recounting the Veteran's present PTSD symptoms, were was associated with the record in August 2011.  This evidence received is as new and material evidence received during the appeal period after the April 2011 decision.  The April 2011 decision is not final and the Veteran's claim arises from this initial rating determination.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2013).
 
In an October 2011 rating decision, the RO increased the rating assigned to the service-connected PTSD to 70 percent, effective from August 2, 2011.  The Veteran perfected an appeal following that decision.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 70 percent rating is not a full grant of the benefits sought on appeal, and since the Veteran did not withdraw his claim of entitlement to an increased rating, the matter remains before the Board for appellate review.

The claim for increased rating for the Veteran's service-connected ischemic heart disease stems from a July 2012 rating decision.  The TDIU claim is before the Board on appeal of a November 2011 rating decision.  

The Board observes that in July 2010 the RO denied claims by the Veteran seeking increased ratings for his service-connected tinnitus and bilateral hearing loss, and for service connection for a left knee disorder.  The Veteran submitted a Notice of Disagreement (NOD) in July 2010, and a Statement of the Case (SOC) pertaining to these issues was issued to him in August 2012.  He did not, however, submit to VA a timely substantive appeal.  As such, these issues are not now before the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of increased rating for the service-connected ischemic heart disease and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from October 15, 2010, through August 1, 2011, the probative evidence shows that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment most comparable to deficiencies in most areas with the inability to establish and maintain effective relationships.

2.  From August 2, 2011, the probative evidence shows that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment most comparable to no worse than deficiencies in most areas with the inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  For the period from October 15, 2010, through August 1, 2011, the criteria for assignment of a 70 percent rating, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  From August 2, 2011, the criteria for an initial rating in excess of 70 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran was afforded VA examinations in August 2011 and August 2012 which are adequate for rating purposes because they provided the necessary clinical findings to evaluate the PTSD under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  38 C.F.R. § 3.159(c)(4).  VA treatment records and records pertaining to a decision by the Social Security Administration (SSA) have been reviewed.  In addition, the Veteran provided testimony at a hearing before the Board.  

All relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Factual Background

The Veteran essentially contends that the severity of his PTSD symptoms warrant a higher rating.  As noted, his service-connected PTSD has been evaluated as 50 percent disabling before August 2, 2011, and 70 percent disabling after that date.

The report of a December 2010 VA examination undertaken in connection with the initial claim of service connection resulted in diagnoses of PTSD and major depressive disorder, with the assignment of a GAF (Global Assessment of Functioning) scale score of 60.  The examiner noted the Veteran's self-report that he is unusually emotional and depressed and that he has passive suicidal ideation.  He indicated anger and a desire to isolate himself as well as homicidal ideas without intent.  He denied any psychosis.  He stated he avoids crowds or large social events, even having to do with his family.  

On mental status examination, he was sad and anxious.  His thought processes were logical, coherent and relevant.  He was well oriented to time, place, person and situation.  His affect was flat and blunted.  His reasoning and fund of general information were good.  He exhibited no psychomotor slowing or agitation.  His verbal comprehension and concentration were described as good.  He complained of poor short-term memory.  He endorsed symptoms of anxiety, panic, depression, crying spells, anhedonia, headaches and gastrointestinal problems.  No psychosis was noted.  He indicated passive suicidal ideation without intent, but denied having homicidal ideas.  

The examiner noted that the Veteran reported he had had anger on the job, but has mostly kept his problems to himself.  He is socially withdrawn and has lost interest in previously pleasurable activities and has little or no interest in the interests of his family.  The examiner noted that as a result of his PTSD and major depressive disorder, he is severely depressed and despondent and chooses isolation rather than affiliation with his family and social groups.  "He does have a reduction of reliability and productivity occupationally and socially on a regular basis."
  
A January 2011 VA psychiatric note shows complaints by the Veteran of having anxiety attacks at work.  The Veteran complained of panic attacks at work, occurring up to several times a day.  He added these problems began about four months earlier due to becoming busy at work.  He also complained of a depressed mood and of becoming isolated.  Sleep problems were not an issue.  The Veteran reported a decrease in concentration and energy.  The Veteran, while being irritable at times, reported a good relationship with his wife of 39 years.  He denied suicide attempts.  

Examination showed the Veteran to be appropriately dressed and groomed, and to exhibit normal speech.  Thoughts were logical and focused, and mood was dysphoric and affect was constricted.  Neither suicidal nor homicidal thoughts were present.  Insight and judgment were both deemed to be fair, memory was intact, and the Veteran was alert and oriented times four.  The examiner described the PTSD symptoms as mild, together with moderate depression.  Mild PTSD and moderate recurrent major depressive disorder were diagnosed.  A GAF score of 58 was provided.  For the year, a GAF score of 75 was noted.  

A March 2011 VA psychiatric note also supplied a diagnosis of mild PTSD and moderate recurrent major depressive disorder, and a GAF score of 63 was provided.  

A July 2011 letter from a VA physician noted that the Veteran was unable to stop working due to his need to provide financially for his family.  The Veteran was noted to be under the care of a psychiatrist, and a June 11, 2011, note (of record) reportedly showed that he was hoping to become injured at work so as to not have to work anymore.  The Veteran reportedly was unable to take medications at work, and his relationship with his wife was noted to be under strain as she was worried for his safety.  The Veteran was noted not to be sleeping well and to be isolated.  He also was shown to be continuing to have panic attacks and constant anxiety due to work-related stress.  The physician commented that the Veteran should be considered for unemployability since it was more likely than not that his symptoms would continue to worsen.  

An August 2011 letter from the Veteran's wife shows that she informed VA that the Veteran was unable to attend any large gathering or to go out in public like they used to do.  She described him as withdrawn, moody, and irritable.  She added that his anxiety medications could only be taken on weekends, as they affected his ability to work.  

The report of a VA PTSD examination, dated August 23, 2011, shows that PTSD and major depressive disorder were both diagnosed.  A GAF score of 60 was provided.  The Veteran's psychiatric disorder was described as being of a mild to moderate severity.  The examiner added that it was not possible to differentiate the symptoms attributable to the PTSD and major depression.  The examiner also noted that the degree of severity of the psychiatric disorder was best described as one of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Veteran's relationship with his wife was noted to be stable, in part due to her strong personality and social network.  Symptoms complained of included recurrent distressing dreams, marked diminished interest in activities, and feeling of detachment or estrangement from others, trouble sleeping, irritability, and exaggerated startle response.  The examiner added that symptoms related to the Veteran's diagnosis included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and impaired impulse control.  

An October 2011 VA psychiatry note shows that the Veteran was taking medications without side effects, and had enjoyed a recent Vietnam reunion.  He was noted to have walked off his job a few weeks earlier, but to later have returned due to financial considerations.  He was shown to be depressed at work, having verbal outbursts.  The Veteran was also noted to be anxious and to have occasional panic attacks.  No manic or psychotic features were noted to be present, and neither suicidal nor homicidal ideations were present.  PTSD symptoms reportedly had improved since the reunion, with one nightmare and some intrusive thoughts occurring thereafter.  

As part of a January 2012 VA Form 21-4138 the Veteran reported having not worked since October 2011 due to a heart procedure.  He also cited a need for therapy concerning his right arm due to carpal tunnel syndrome.  

In August 2012, the Veteran was afforded another VA PTSD examination.  PTSD and major depressive disorder were diagnosed.  A GAF score of 60 was provided; the examiner described the severity of the PTSD as being moderate in nature.  The examiner, who previously examined the Veteran in August 2011, noted that the Veteran's disorder was at present no worse.  The examiner commented that the Veteran was not unemployable due to his PTSD.  The Veteran informed the examiner that his mental problems never interfered with his ability work, and that he was in receipt of SSA disability benefits for his cardiac problems.  Review of records obtained from SSA are shown to deal primarily with the Veteran's service-connected ischemic heart disease.  The examiner summarized the degree of impairment brought about by the Veteran's psychiatric disorders as causing occupational and social impairment with reduced reliability and productivity.  

The examiner noted that symptoms related to the Veteran's diagnosis included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.   Again, the examiner commented that the Veteran's disorder was unchanged as compared to when last examined.  

At his January 2013 hearing with the undersigned, the Veteran essentially testified that his PTSD was worse, in that he suffered from depressed mood, anxiety, nightmares, and panic attacks two to three times a week.  These complained of symptoms seem to be no worse than what was shown in the course of the August 2012 VA PTSD examination.  His wife testified that the Veteran's condition had worsened over the past three years, and that he had no relationship with his children.  She added that the Veteran socialized with one friend and that he attended church.  

Laws and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  "Staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Scores ranging from 51-60 are appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

GAF scores of 61 to 70 represent "Some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships."  Id.  

Analysis

After considering all of the evidence of record, the Board finds that the Veteran's PTSD warrants assignment of a 70 percent throughout the course of the appeal.  That is, an increased rating to 70 percent is warranted, effective from October 15, 2010; however, from August 2, 2011, a disability rating in excess of 70 percent is not for application.  

Although the December 2010 VA examiner assigned a GAF score of 60, which is indicative of some mild symptoms or some difficulty in social or occupational functioning, the Veteran reported he had a desire to isolate himself, even from his family, and had passive suicidal ideation and homicidal ideas.  The examiner described the Veteran as severely depressed and noted a reduction of reliability and productivity "on a regular basis."  The July 2011 statement from the Veteran's VA physician referred to the Veteran's continuing panic attacks, anxiety and isolation.  He was working, but only because he felt financially compelled to do so.  

Taken as a whole, the manifestations of the Veteran's PTSD during the timeframe from October 15, 2010, to August 1, 2011, more closely approximate those contemplated by a 70 percent evaluation.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra; Vazquez-Claudio, supra.  More severe symptomatology was not shown during this timeframe.  

The Board also finds that a rating in excess of 70 percent is not warranted for PTSD at any point from August 2, 2011.  The August 2011 VA examiner described the degree of severity of the Veteran's PTSD as essentially being indicative of occasional and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  This is shown under 38 C.F.R. § 4.130 to describe the criteria for a 70 percent rating.  In August 2012, the same examiner characterized the level of severity of the PTSD as commensurate with a 50 percent rating.  In each instance, a 60 percent GAF score was supplied; indicative of moderate symptoms.  

Since August 1, 2011, the Veteran has had occupational and social impairment in most areas, but at no time during the course of the appeal have his symptoms included those associated with a 100 percent rating (gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name).  As indicated above, however, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  For a 100 percent rating, the symptoms present must also cause total occupational and social impairment. Vazquez-Claudio, supra. 

Taken as a whole, the manifestations of the Veteran's PTSD are most analogous to those contemplated by a 70 percent evaluation.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown. 

Extraschedular Consideration

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD (mainly occupational and social impairment) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111(2008). 

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, where the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial disability rating of 70 percent for PTSD from October 15, 2010, through August 1, 2011, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An initial disability rating in excess of 70 percent for PTSD from August 2, 2011, is denied.


REMAND

The Veteran is claiming that his service-connected ischemic heart disease warrants a rating in excess of the currently-assigned 10 percent disability rating.  A remand is necessary so that outstanding VA medical records can be obtained and so the Veteran can be scheduled for another VA heart examination.  A new VA examination is also needed in connection with the TDIU claim.  In addition, recently submitted evidence should be considered by the Agency of Original Jurisdiction in the first instance.  38 C.F.R. § 20.1304.  

At the January 2013 hearing, the Veteran testified that his service-connected heart disease was worse than when he was last examined; that is, in August 2012.  The Veteran's wife testified that he had trouble breathing, and could not climb stairs quickly or jog.  

In a December 2013 letter, submitted after the last supplemental statement of the case, a VA physician stated that the Veteran's coronary artery disease was "severe."  The Veteran had multiple stents and now required additional medication.  Given the assertions and evidence that the Veteran's condition has worsened, a new examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Also at the January 2013 hearing, the Veteran reportedly submitted a physician statement dated November 28, 2012.  Review of the claims file shows this letter not to be associated therein.  The most recent VA treatment records available for review are dated in October 2012.  As the Veteran has reported that all of his treatment occurs at VA medical facilities, on remand, VA records dated subsequent to October 2012 (to include the November 28, 2012 physician statement) should be associated with the Veteran's claims folder.  

In an April 2012 SSA Disability Determination and Transmittal document, the Veteran was found to have been disabled for SSA purposes as of April 2011; a primary diagnosis of chronic ischemic heart disease with/without angina was supplied, and disorders of the back (discogenic/degenerative) were noted as a secondary diagnosis.  

The Veteran asserts his service-connected disabilities render him unable to obtain or maintain gainful employment.  

The Veteran is currently service-connected for PTSD, evaluated as 70 percent disabling; ischemic heart disease status post percutaneous coronary intervention, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  His combined disability evaluation is 80 percent.  See 38 C.F.R. § 4.25.

August 2012 VA audio, heart and PTSD examinations include opinions as to how the individual disability examined affect the Veteran's employability, but none of the examinations consider the impact of all service-connected disabilities on the ability to obtain or retain substantially gainful employment.  Thus, another opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain a copy of the November 28, 2012, letter submitted by the Veteran in the course of his January 2013 videoconference hearing.  This should be associated with the claims file or the Veteran's electronic claims folder.

2.  Obtain all of the Veteran's outstanding VA treatment records dated from October 2012 to the present.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder. 

3.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his ischemic heart disease.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  The examiner should make specific findings as to:

(1)  Whether the Veteran has a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; or 

(2)  Whether the Veteran has more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent or;

(3)  Whether the Veteran has chronic congestive heart failure, or: a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected myocardial infarct on METs testing, from those attributable to any other disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment.

4.  The RO/AMC should also schedule the Veteran to be afforded an appropriate examination so that the examiner can describe the impairment from each of the Veteran's service-connected disabilities and provide an opinion as to whether the Veteran's service-connected disabilities (PTSD, evaluated as 70 percent disabling; ischemic heart disease, 10 percent; tinnitus, 10 percent; and bilateral hearing loss, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

All findings and conclusions must be set forth in a legible report.

5.  The RO/AMC should then readjudicate the claims.  If any benefits sought on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative, and they should be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


